— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Coffinas, J.), rendered June 20, 1988, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
It appears that the defendant is not currently incarcerated or under parole supervision. All efforts by assigned appellate counsel to locate the defendant have been unsuccessful, and the defendant has not contacted his attorney in over a year. The defendant has thus demonstrated a lack of interest in the appeal. Accordingly, the appeal is dismissed as abandoned (see, People v Jinks, 140 AD2d 371). Mollen, P. J., Lawrence, Kooper, Spatt and Harwood, JJ., concur.